Cite as 2015 Ark. 11

               SUPREME COURT OF ARKANSAS


                                               Opinion Delivered January   15, 2015
          IN RE ARKANSAS ACCESS
          TO JUSTICE COMMISSION




                                      PER CURIAM

      Justice Robin Wynne, Arkansas Supreme Court, is appointed to the Arkansas Access

to Justice Commission for a three-year term to expire on October 15, 2017. Hon. Robert

McCallum, circuit judge, of Arkadelphia, is appointed to the Arkansas Access to Justice

Commission to fill the unexpired term of Judge Leon Jamison. This term expires on October

15, 2016. We thank them for their willingness to serve on this important commission.

      We express our gratitude to Judge Jamison and Justice Annabelle Imber Tuck for their

years of dedicated service to the Arkansas Access to Justice Commission.